Case 2:20-cv-00012-JRS-MJD Document 31 Filed 03/27/20 Page 1 of 2 PageID #: 423


                        UNITED STATES DISTRICT COURT
                          SOU'IHERN DISTRICT OF INDIANA
                                   1ERRE H\UIE DIVISICN


   Martin S. Gottesfeld, pro se,
              Petitioner,
                  v.                      No. : 2: 20-cv-00012-JRS-MJD
   B. Larrmer, Warden of
   The,FCI Terre Haute, Indiana,
              Res ndent.
   NOTICE OF FILING OF STATEMENT UNDER S.D. IND. L.R. 7.1(g)(1)(B)
       Petitioner Martin S. Gottesfeld (herein the "petitioner"), acting     pro~'

  hereby notifies The Honorable Court of his filing of the accompanying
  Statement of Reasonable Efforts (S.D. Ind. L.R. 7.l(g)(1)(B)} simul    ~   semel
 with his KJITOO FOR SANCTIONS (Fm. R. CIV. P. 11, S.D. IND. L.R. 83.5(e)) and
  pursuant to S.D. Ind. L.R. 7.l(g)(l)(B) and the prison-mailbox rule of Houston
  v. Lack, 487 U.S. 266 (1988).
       Respectfully filed in accordance with the prison-mailbox rule of Houston
 v. Lack by mailing to The Court in an envelope bearing sufficient affixed pre-
  paid first-class U.S. postage and U.S.P.S. tracking number 9114 9023 0722 4792
  9869 73, handed to Ms. Jamie Wheeler of the FCI Terre Haute CMU unit team
  while acting in her official capacity as an agent of the respondent on Friday,
  March 20th, 2020, or the first opportunity thereafter,


   by:::!'.1~
     Martin .ttesfei<l, ~ ~
       Reg. No.: 12982-104
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808




                                   - Page 1 of 2 -
                                  - Page 1 of 3 -
Case 2:20-cv-00012-JRS-MJD Document 31 Filed 03/27/20 Page 2 of 2 PageID #: 424


                               CERTIFICATE OF SERVICE              ~

       I, Martin S. Gottesfeld,   pro~'     certify that I       ~ileE:l a   copy of the
 foregoing doctJnent to counsel for the respondent in the above-captioned case
 .and thereb) alse seli'VQd
             1
                              c~sel   fe1: the   respeaelefl~   in-hand by delivery to her
 agent, by handing said copy in an envelope bearing sufficient affixed pre-paid
 first-class U.S. postage to Ms. Jamie Wheeler of the FCI Terre Haute CMU unit
 team while she was acting in her official capacity as an agent of both the
 respondent and the respondent's counsel on Friday, March 20th, 2020, or the
 first opportunity thereafter,



  by:~
   Martll1:Gottesfeld,          pro~
       Reg. No.: 12982-104
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808




                                   - Page 2 of 2 -
                                  - Page 2 of 3 -
